Citation Nr: 0830977	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-30 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for aid and attendance.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
October 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2005, the veteran testified at a hearing before a 
Decision Review Officer in St. Petersburg.  A transcript of 
the hearing is of record.

In November 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The issue of entitlement to service connection for a left 
shoulder disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence indicates that the veteran has no light 
perception in his left eye, and he only has extreme central 
visual field remaining in the right eye.


CONCLUSION OF LAW

Resolving benefit of the doubt in favor of the veteran, the 
criteria for the award of special monthly pension based on 
the need for regular aid and attendance have been met.  38 
U.S.C.A. §§ 1502, 1521 (West 2002), 38 C.F.R. §§ 3.351, 3.352 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Special Monthly Pension

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (noting that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran claims entitlement to special monthly pension.  A 
veteran of a period of war who is permanently and totally 
disabled and who is in need of regular aid and attendance or 
is housebound is entitled to a higher amount of pension.  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  

In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, the 
claimant must be a patient in a nursing home on account of 
mental or physical incapacity; or be blind or so nearly blind 
as to have corrected visual acuity in both eyes of 5/200 or 
less or concentric contraction of the visual field to 5 
degrees or less; or have a factual need for regular aid and 
attendance of another person.  38 U.S.C.A. §§ 1502, 1521; 38 
C.F.R. § 3.351(b).  

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress self or to keep self ordinarily clean and 
presentable, frequent need to adjust prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed self through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the claimant is unable to perform, 
should be considered in connection with the condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant.  Id. For a favorable rating, at a 
minimum, one of the enumerated factors must be present.  
Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).

The Board notes that the veteran uses a walker and a 
wheelchair because of a spinal condition called 
neurosarcoidosis, which affects his lower extremities and has 
left him legally blind.  A June 2005 VA medical record 
reflects that the veteran had a remaining visual field in 
both eyes of 5 to 10 degrees with more of the field in the 
inferior/nasal portion.  An October 2007 VA treatment record 
reflects that the veteran's vision in his right eye had 
decreased in the past month or month and a half.  It also 
reflects that the veteran had had no light perception in his 
left eye for two years and that he only had "extreme central 
vision" in the right eye.  

While the October 2007 record does not list the veteran's 
current degree of concentric contraction of the visual field 
in the right eye, the Board notes that the veteran's 
bilateral visual field was on the border of meeting the aid 
and attendance requirements in June 2005.  The October 2007 
record found dense constriction of the visual field, 
constriction that had progressively worsened since 
examinations in March 2007 and August 2007.  Resolving the 
benefit of the doubt in favor of the veteran, the Board 
considers the veteran to be "blind or so nearly blind as to 
have corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less."  
 
In addition, the Board notes that the evidence arguably also 
supports the claim that the veteran, in fact, requires 
regular aid and attendance.  In particular, the Board notes 
the November 2007 hearing testimony in which the veteran 
describes relying on family, friends, and neighbors to help 
him with his activities of daily living.  He testified that 
his sister used to cook for him and that he would reheat the 
meals she made for him in the microwave.  She started cooking 
for the veteran after he started burning himself when he 
tried to cook.  The veteran's sister has since moved out of 
the state and can no longer cook for him.

The veteran also described difficulties going out at night, 
stating that he has almost gotten run over by cars because he 
cannot judge their distance.  He noted that his nephew or a 
friend sometimes help him with grocery shopping.  He also 
testified that he has trouble performing tasks such as 
mopping the floor to keep his home clean.
 
The veteran also stated that he is diabetic and was given a 
talking Glucometer to test his blood sugar.  Unfortunately, 
the machine broke and he has been unable to get it fixed or 
replaced.  In the meantime, the veteran can only check his 
blood sugar when a friend or neighbor is around to read the 
results to him.  The veteran has stated that he is supposed 
to check his blood sugar five times per day, but he is 
sometimes only able to check it twice per day depending on 
who is around.



In short, the competent medical evidence of record 
establishes the veteran's need for aid and attendance based 
on the veteran being blind or so nearly blind as to have 
concentric contraction of the visual field to 5 degrees or 
less.  The foregoing evidence also demonstrates that the 
veteran has a factual need for aid and attendance for 
activities of daily living to include preparing meals, 
monitoring his diabetes, cleaning his home, shopping for 
groceries, and navigating traffic.  Accordingly, the Board 
finds that entitlement to special monthly pension based on 
the need for regular aid and attendance is warranted.

II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In this case, the Board is granting in full the benefit 
sought on appeal regarding entitlement to special monthly 
pension based on the need for regular aid and attendance.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error regarding this claim was harmless 
and will not be further discussed.


ORDER

Entitlement to special monthly pension based on need for aid 
and attendance is granted, subject to the laws and 
regulations governing payment of monetary benefits.



	(CONTINUED ON NEXT PAGE)


REMAND

The veteran has also claimed entitlement to service 
connection for a left shoulder disability.  His service 
medical records reflect that he was treated for a shoulder 
injury in October 1988, December 1988, and August 1992.  
While a couple of these records refer to a shoulder injury 
that pre-existed service, no shoulder abnormality was noted 
on entrance in June 1988.  No shoulder disability was noted 
on the August 1992 separation examination report.

The Board notes that the veteran's VA treatment records 
contain evidence of a current left shoulder disability, but 
that the veteran has not yet been given a VA examination to 
determine whether this current disability is related to his 
military service.  Therefore, the Board finds that a remand 
for a VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for 
the veteran to be afforded an appropriate 
VA examination to clarify the nature and 
etiology of his left shoulder disability.  
The claims folder should be made available 
to the examiner for review, and review of 
the claims folder should be indicated in 
the examination report.  The examiner 
should perform any tests or studies, 
including X-rays, deemed necessary for an 
accurate assessment.  All findings should 
be reported in detail.  

The examiner should conduct an examination 
of the appellant's left shoulder and 
provide a diagnosis of any pertinent 
pathology found.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent 
probability or more) that any current 
disability of the left shoulder was 
incurred or aggravated as a result of the 
veteran's military service.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions that 
are expressed.

2.  After the development requested above 
has been completed, the AMC should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


